UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/15 Item 1. Schedule of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) Franklin All Cap Value Fund Shares Value Common Stocks 91.4% Aerospace & Defense 2.4% AAR Corp. $ United Technologies Corp. Automobiles & Components 2.7% Gentex Corp. Johnson Controls Inc. Spartan Motors Inc. Banks 3.2% EverBank Financial Corp. KeyCorp U.S. Bancorp Building Products 7.6% a Gibraltar Industries Inc. Griffon Corp. Insteel Industries Inc. Owens Corning Inc. Universal Forest Products Inc. Commercial & Professional Services 0.5% McGrath RentCorp Consumer Durables & Apparel 3.8% Coach Inc. a Helen of Troy Ltd. La-Z-Boy Inc. Consumer Services 1.4% Royal Caribbean Cruises Ltd. Electrical Equipment 3.7% Eaton Corp. PLC Encore Wire Corp. Regal-Beloit Corp. Energy 8.9% Apache Corp. Baker Hughes Inc. Bristow Group Inc. a California Resources Corp. Denbury Resources Inc. Hunting PLC (United Kingdom) a Natural Gas Services Group Inc. Occidental Petroleum Corp. a PHI Inc. a PHI Inc., non-voting a Unit Corp. Food & Staples Retailing 1.5% Wal-Mart Stores Inc. Food, Beverage & Tobacco 9.8% Archer-Daniels-Midland Co. Bunge Ltd. GrainCorp Ltd. (Australia) Kraft Foods Group Inc. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Maple Leaf Foods Inc. (Canada) 70,400 1,129,370 Mondelez International Inc., A 7,000 246,680 a Omega Protein Corp. 120,000 1,264,800 PepsiCo Inc. 7,600 712,728 a Seneca Foods Corp., A 18,300 473,604 5,444,993 Health Care Equipment & Services 3.5% Becton, Dickinson and Co. 6,600 911,328 STERIS Corp. 16,200 1,056,564 1,967,892 Household & Personal Products 1.1% The Procter & Gamble Co. 7,300 615,317 Insurance 1.7% The Allstate Corp. 13,600 949,144 Machinery 10.5% Briggs & Stratton Corp. 3,000 55,230 John Bean Technologies Corp. 18,000 543,420 L.B. Foster Co., A 28,500 1,351,185 Miller Industries Inc. 65,600 1,325,120 Pentair PLC (United Kingdom) 11,400 704,634 a Wabash National Corp. 84,500 1,053,715 Xylem Inc. 23,000 784,300 5,817,604 Materials 14.4% Alcoa Inc. 60,500 946,825 Allegheny Technologies Inc. 32,000 912,960 Axiall Corp. 28,900 1,278,825 Carpenter Technology Corp. 17,600 667,744 H.B. Fuller Co. 23,200 954,680 Kaiser Aluminum Corp. 4,800 332,688 Minerals Technologies Inc. 9,500 620,635 Nucor Corp. 100 4,365 Sensient Technologies Corp. 23,700 1,445,700 Stepan Co. 5,400 207,360 a Universal Stainless & Alloy Products Inc. 28,936 644,984 8,016,766 Pharmaceuticals, Biotechnology & Life Sciences 3.5% Gerresheimer AG (Germany) 5,300 289,748 Johnson & Johnson 11,000 1,101,540 Sanofi, ADR (France) 11,500 530,035 1,921,323 Real Estate 0.2% Excel Trust Inc. 8,000 112,320 Retailing 4.1% The Men's Wearhouse Inc. 15,000 697,050 a The Pep Boys - Manny, Moe & Jack 5,300 44,679 Target Corp. 21,000 1,545,810 2,287,539 Semiconductors & Semiconductor Equipment 1.7% Microchip Technology Inc. 20,500 924,550 Technology Hardware & Equipment 3.7% Corning Inc. 68,800 1,635,376 QUALCOMM Inc. 6,800 424,728 2,060,104 Telecommunication Services 1.5% a,b Orbcomm Inc. 150,000 834,000 Total Common Stocks (Cost $43,381,524) 50,732,851 Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Principal Amount Corporate Bonds (Cost $288,778) 0.5% Energy 0.5% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 299,000 283,302 Total Investments before Short Term Investments (Cost $43,670,302) 51,016,153 Short Term Investments (Cost $3,087,082) 5.5% Shares Money Market Funds 5.5% a,c Institutional Fiduciary Trust Money Market Portfolio 3,087,082 3,087,082 Total Investments (Cost $46,757,384) 97.4% 54,103,235 Other Assets, less Liabilities 2.6% 1,425,861 Net Assets 100.0% $ 55,529,096 a Non-income producing. b At January 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 88.1% Banks 9.4% Citigroup Inc. 769,000 $ 36,104,550 Citizens Financial Group Inc. 680,000 16,252,000 Comerica Inc. 631,000 26,186,500 Farmers & Merchants Bank of Long Beach 1,475 8,805,750 KeyCorp 2,700,000 35,073,000 122,421,800 Capital Goods 2.2% Encore Wire Corp. 535,000 16,387,050 Mueller Industries Inc. 396,000 12,430,440 28,817,490 Commercial & Professional Services 1.5% Kelly Services Inc., A 1,145,000 19,350,500 Consumer Durables & Apparel 0.3% a LeapFrog Enterprises Inc. 1,787,900 4,255,202 Consumer Services 5.5% Royal Caribbean Cruises Ltd. 572,000 43,214,600 a Ruby Tuesday Inc. 1,695,000 10,203,900 Vail Resorts Inc. 212,500 18,649,000 72,067,500 Energy 10.6% Apache Corp. 233,000 14,578,810 a Cloud Peak Energy Inc. 2,346,000 15,929,340 Denbury Resources Inc. 1,095,000 7,555,500 Devon Energy Corp. 564,600 34,028,442 Ensco PLC, A 604,000 16,936,160 a PHI Inc. 77,500 2,656,700 a PHI Inc., non-voting 390,000 13,341,900 Rowan Cos. PLC 1,069,000 22,577,280 Tidewater Inc. 385,000 11,265,100 138,869,232 Food, Beverage & Tobacco 8.8% Archer-Daniels-Midland Co. 655,000 30,542,650 Bunge Ltd. 560,000 50,136,800 Fresh Del Monte Produce Inc. 541,000 18,193,830 GrainCorp Ltd. (Australia) 2,219,000 15,387,995 114,261,275 Life & Health Insurance 10.3% E-L Financial Corp. Ltd. (Canada) 55,000 29,309,233 MetLife Inc. 521,000 24,226,500 National Western Life Insurance Co., A 131,500 31,348,285 Prudential Financial Inc. 313,000 23,750,440 StanCorp Financial Group Inc. 411,000 25,498,440 134,132,898 Materials 10.2% Alcoa Inc. 2,784,000 43,569,600 Allegheny Technologies Inc. 953,000 27,189,090 Ashland Inc. 167,000 19,792,840 a,b Intrepid Potash Inc. 1,994,000 26,540,140 a RTI International Metals Inc. 741,300 16,530,990 133,622,660 Media 1.0% a News Corp., B 857,000 12,375,080 Multi-line Insurance 5.3% American National Insurance Co. 176,000 18,311,040 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Assurant Inc. 359,000 22,800,090 HCC Insurance Holdings Inc. 517,000 27,576,780 68,687,910 Pharmaceuticals, Biotechnology & Life Sciences 0.8% a Bio-Rad Laboratories Inc., A 90,000 10,302,300 Property & Casualty Insurance 5.1% The Chubb Corp. 236,000 23,104,400 Selective Insurance Group Inc. 741,000 19,132,620 The Travelers Cos. Inc. 233,000 23,957,060 66,194,080 Real Estate 0.7% a,c Trinity Place Holdings Inc. 1,200,000 9,000,000 Retailing 0.9% Haverty Furniture Cos. Inc. 505,000 12,337,150 Semiconductors & Semiconductor Equipment 4.8% Brooks Automation Inc. 603,000 7,784,730 a First Solar Inc. 405,000 17,139,600 MKS Instruments Inc. 492,000 17,224,920 a Photronics Inc. 2,425,000 20,370,000 62,519,250 Technology Hardware & Equipment 5.4% Corning Inc. 2,525,000 60,019,250 a Ingram Micro Inc., A 408,000 10,273,440 70,292,690 Telecommunication Services 2.0% a Iridium Communications Inc. 1,975,883 16,814,765 a,d Orbcomm Inc. 1,750,000 9,730,000 26,544,765 Utilities 3.3% Great Plains Energy Inc. 297,000 8,782,290 IDACORP Inc. 134,000 9,099,940 a,c,e KGen Power Corp., 144A 2,800,000 823,928 Northeast Utilities 165,000 9,170,700 PNM Resources Inc. 297,000 9,058,500 Westar Energy Inc. 130,000 5,553,600 42,488,958 Total Common Stocks (Cost $836,160,508) 1,148,540,740 Convertible Preferred Stocks (Cost $5,000,000) 0.5% Telecommunication Services 0.5% Iridium Communications Inc., 6.75%, cvt., pfd., Series B 20,000 6,747,100 Total Investments before Short Term Investments (Cost $841,160,508) 1,155,287,840 Short Term Investments 12.0% Money Market Funds (Cost $146,871,701) 11.3% a,f Institutional Fiduciary Trust Money Market Portfolio 146,871,701 146,871,701 Principal Amount Investments from Cash Collateral Received for Loaned Securities 0.7% g Joint Repurchase Agreements 0.7% Barclays Capital Inc., 0.05%, 2/02/15 (Maturity Value $2,309,492) Collateralized by U.S. Treasury Bonds, 3.00% - 5.00%, 5/15/37 - 5/15/42; U.S. Treasury Notes, 1.25% - 2.00%, 1/31/19 - 8/31/21; and U.S. Treasury Strips, 11/15/15 - 11/15/44 (valued at $2,355,672) $ 2,309,482 2,309,482 Citigroup Global Markets Inc., 0.05%, 2/02/15 (Maturity Value $486,197) Collateralized by U.S. Treasury Bonds, 6.00%, 2/15/26; and U.S. Treasury Notes, 0.25% - 2.25%, 5/15/15 - 11/15/21 (valued at $495,919) 486,195 486,195 Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) HSBC Securities (USA) Inc., 0.05%, 2/02/15 (Maturity Value $2,309,492) Collateralized by U.S. Government and Agency Securities, 0.14% - 7.125%, 2/09/15  7/15/32; U.S. Government Agency Securities, zero cpn., 12/01/15 - 3/17/31; and U.S. Government Agency Strips, 1/15/16 - 1/15/30 (valued at $2,144,806) J.P. Morgan Securities LLC, 0.06%, 2/02/15 (Maturity Value $2,309,494) Collateralized by U.S. Treasury Bonds, Index Linked, 0.625% - 3.875%, 1/15/27  2/15/44; U.S. Treasury Notes, 3.375%, 11/15/19; and U.S. Treasury Notes, Index Linked, 0.125% - 2.50%, 4/15/16 - 1/15/25 (valued at $2,355,699) Morgan Stanley & Co. LLC, 0.06%, 2/02/15 (Maturity Value $2,309,494) Collateralized by h U.S. Treasury Bills, 1/07/16; and U.S. Treasury Bonds, 6.00% - 8.75%, 8/15/20 - 2/15/26 (valued at $2,355,675) Total Joint Repurchase Agreements (Cost $9,724,123) Total Investments (Cost $997,756,332) 100.6% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c See Note 5 regarding holdings of 5% voting securities. d At January 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. e See Note 4 regarding restricted securities. f Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. g At January 31, 2015, all joint repurchase agreements had been entered into on January 30, 2015. h The security is traded on a discount basis with no stated coupon rate. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) Franklin Large Cap Value Fund Shares Value Common Stocks 97.1% Automobiles & Components 3.0% BorgWarner Inc. $ Johnson Controls Inc. Banks 9.2% Bank of America Corp. BB&T Corp. Citigroup Inc. Comerica Inc. KeyCorp Regions Financial Corp. U.S. Bancorp Capital Goods 13.1% 3M Co. Dover Corp. Eaton Corp. PLC General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Parker Hannifin Corp. Pentair PLC (United Kingdom) Rockwell Automation Inc. Stanley Black & Decker Inc. United Technologies Corp. Consumer Durables & Apparel 1.6% NIKE Inc., B Diversified Financials 4.1% a Berkshire Hathaway Inc., A 8 Capital One Financial Corp. Northern Trust Corp. State Street Corp. Energy 10.9% Apache Corp. Baker Hughes Inc. a California Resources Corp. Chevron Corp. ConocoPhillips Denbury Resources Inc. Devon Energy Corp. Ensco PLC, A Exxon Mobil Corp. HollyFrontier Corp. Occidental Petroleum Corp. Phillips 66 Schlumberger Ltd. Valero Energy Corp. Food & Staples Retailing 3.0% CVS Health Corp. Walgreens Boots Alliance Inc. Food, Beverage & Tobacco 3.3% Archer-Daniels-Midland Co. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Bunge Ltd. Health Care Equipment & Services 3.3% Abbott Laboratories Becton, Dickinson and Co. Medtronic PLC Household & Personal Products 0.9% The Procter & Gamble Co. Insurance 11.8% Aflac Inc. The Allstate Corp. The Chubb Corp. MetLife Inc. Principal Financial Group Inc. The Progressive Corp. Prudential Financial Inc. The Travelers Cos. Inc. Materials 5.4% Air Products and Chemicals Inc. Alcoa Inc. FMC Corp. Nucor Corp. Praxair Inc. Pharmaceuticals, Biotechnology & Life Sciences 8.2% a Gilead Sciences Inc. Merck & Co. Inc. Pfizer Inc. Roche Holding AG, ADR (Switzerland) Sanofi, ADR (France) Teva Pharmaceutical Industries Ltd., ADR (Israel) Retailing 4.8% The Home Depot Inc. Nordstrom Inc. Target Corp. Semiconductors & Semiconductor Equipment 2.6% a First Solar Inc. Maxim Integrated Products Inc. Microchip Technology Inc. Software & Services 5.2% International Business Machines Corp. Microsoft Corp. Symantec Corp. a Teradata Corp. Xerox Corp. Technology Hardware & Equipment 5.3% Cisco Systems Inc. Corning Inc. EMC Corp. QUALCOMM Inc. TE Connectivity Ltd. Transportation 1.2% Norfolk Southern Corp. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Utilities 0.2% Exelon Corp. Total Common Stocks (Cost $151,968,492) Short Term Investments (Cost $6,158,775) 2.8% Money Market Funds 2.8% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $158,127,267) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 93.1% Aerospace & Defense 3.0% a Ducommun Inc. 236,000 $ 6,128,920 a Sparton Corp. 260,211 6,109,754 12,238,674 Automobiles & Components 1.8% Spartan Motors Inc. 1,428,400 7,441,964 Banks 9.3% Bar Harbor Bankshares 235,152 7,219,166 Citizens Community Bancorp Inc. 128,700 1,173,101 a County Bancorp Inc. 50,000 955,000 First Defiance Financial Corp. 193,000 5,878,780 Investar Holding Corp. 200,000 2,800,000 MidSouth Bancorp Inc. 225,000 3,136,500 Northeast Bancorp 459,500 4,130,905 Old Line Bancshares Inc. 94,145 1,359,454 Peoples Financial Services Corp. 87,543 3,950,816 Southern Missouri Bancorp Inc. 70,000 2,590,000 WSFS Financial Corp. 60,000 4,431,600 37,625,322 Building Products 4.0% Burnham Holdings Inc., A 219,000 4,188,375 a Gibraltar Industries Inc. 510,000 7,721,400 Griffon Corp. 120,000 1,762,800 Insteel Industries Inc. 119,723 2,444,744 16,117,319 Commercial & Professional Services 4.2% Ecology and Environment Inc., A 144,000 1,411,200 Healthcare Services Group Inc. 456,000 14,368,560 Kelly Services Inc., A 60,100 1,015,690 16,795,450 Construction & Engineering 1.7% a Northwest Pipe Co. 155,600 3,723,508 a Sterling Construction Co. 870,000 3,018,900 6,742,408 Consumer Durables & Apparel 4.3% Callaway Golf Co. 135,000 1,101,600 a,b Delta Apparel Inc. 800,000 7,400,000 a The Dixie Group Inc. 292,350 2,362,188 Flexsteel Industries Inc. 140,000 4,172,000 a LeapFrog Enterprises Inc. 550,000 1,309,000 a P & F Industries Inc., A 58,028 441,013 Rocky Brands Inc. 37,000 507,270 17,293,071 Consumer Services 3.9% Frisch's Restaurants Inc. 220,000 6,094,000 a,b Full House Resorts Inc. 1,600,000 2,192,000 a Ruby Tuesday Inc. 1,260,000 7,585,200 15,871,200 Diversified Financials 1.2% a INTL FCStone Inc. 25,000 482,000 KCAP Financial Inc. 674,150 4,476,356 4,958,356 Electrical Equipment 1.7% Global Power Equipment Group Inc. 540,000 6,658,200 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Energy 8.5% Ardmore Shipping Corp. (Ireland) a Cloud Peak Energy Inc. a,b Magellan Petroleum Corp. a Natural Gas Services Group Inc. a Parker Drilling Co. a PHI Inc. a PHI Inc., non-voting Tesco Corp. Food & Staples Retailing 1.6% Village Super Market Inc., A Food, Beverage & Tobacco 9.0% John B. Sanfilippo & Son Inc. a,b Omega Protein Corp. a Seneca Foods Corp., A a Seneca Foods Corp., B Industrial Conglomerates 0.0%  a,c Smith Investment Co. LLC Insurance 3.8% a,b ACMAT Corp., A Baldwin & Lyons Inc., B a Global Indemnity PLC, A a Hallmark Financial Services Inc. Machinery 11.3% Alamo Group Inc. b Hardinge Inc. b Hurco Cos. Inc. a Lydall Inc. Miller Industries Inc. Materials 7.1% d Central Steel and Wire Co. a,b Continental Materials Corp. a Mercer International Inc. The Monarch Cement Co. Olympic Steel Inc. a RTI International Metals Inc. a Universal Stainless & Alloy Products Inc. Real Estate 2.3% a,c Allen Organ Co. (LandCo. Holdings) Arbor Realty Trust Inc. a Bresler & Reiner Inc. Griffin Land & Nurseries Inc. a,b Origen Financial Inc. Retailing 5.7% Brown Shoe Co. Inc. Fred's Inc. Haverty Furniture Cos. Inc. Shoe Carnival Inc. Semiconductors & Semiconductor Equipment 1.0% a Photronics Inc. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Technology Hardware & Equipment 1.2% a Key Tronic Corp. 400,000 3,688,000 a Kimball Electronics Inc. 100,725 1,025,381 4,713,381 Telecommunication Services 2.9% Atlantic Tele-Network Inc. 66,000 4,384,380 a Hawaiian Telcom Holdco Inc. 225,000 5,856,750 North State Telecommunications Corp., B 21,757 1,460,439 11,701,569 Transportation 3.6% International Shipholding Corp. 345,000 5,782,200 a P.A.M. Transportation Services Inc. 54,359 3,147,386 Providence and Worcester Railroad Co. 190,000 3,505,500 a SAIA Inc. 52,000 2,189,720 14,624,806 Total Common Stocks (Cost $242,255,913) 375,974,645 Short Term Investments (Cost $29,843,183) 7.4% Money Market Funds 7.4% a,e Institutional Fiduciary Trust Money Market Portfolio 29,843,183 29,843,183 Total Investments (Cost $272,099,096) 100.5% 405,817,828 Other Assets, less Liabilities ( ) % (1,870,187 ) Net Assets 100.0% $ 403,947,641 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d At January 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 97.5% Automobiles & Components 2.0% Autoliv Inc. 3,800 $ 403,028 BorgWarner Inc. 7,400 399,674 Gentex Corp. 22,600 377,194 Harley-Davidson Inc. 30,900 1,906,530 3,086,426 Banks 4.3% Comerica Inc. 57,900 2,402,850 KeyCorp 201,500 2,617,485 Regions Financial Corp. 198,600 1,727,820 6,748,155 Capital Goods 8.7% Babcock & Wilcox Co. 29,100 792,393 Carlisle Cos. Inc. 13,400 1,201,712 Dover Corp. 6,800 476,272 Exelis Inc. 73,400 1,255,874 Fortune Brands Home & Security Inc. 32,000 1,433,280 Hillenbrand Inc. 24,500 769,545 ITT Corp. 29,700 1,063,557 KBR Inc. 5,000 82,650 L-3 Communications Holdings Inc. 10,600 1,305,072 a MRC Global Inc. 5,700 61,617 Owens Corning Inc. 24,674 988,194 Pentair PLC (United Kingdom) 7,800 482,118 Regal-Beloit Corp. 32,400 2,230,740 Rockwell Automation Inc. 700 76,244 Stanley Black & Decker Inc. 800 74,920 W.W. Grainger Inc. 1,900 448,096 Xylem Inc. 30,600 1,043,460 13,785,744 Commercial & Professional Services 1.6% Robert Half International Inc. 15,300 888,318 Towers Watson & Co. 14,200 1,682,700 2,571,018 Consumer Durables & Apparel 1.7% Coach Inc. 37,800 1,405,782 Hasbro Inc. 22,400 1,230,208 2,635,990 Diversified Financials 9.7% iShares Russell Mid-Cap Value ETF 105,800 7,692,718 KKR & Co., LP (Units) 93,800 2,252,138 Northern Trust Corp. 49,200 3,216,696 Raymond James Financial Inc. 42,400 2,231,088 15,392,640 Energy 3.7% Denbury Resources Inc. 109,000 752,100 Ensco PLC, A 21,096 591,532 HollyFrontier Corp. 32,700 1,174,584 Murphy Oil Corp. 11,900 534,429 Rowan Cos. PLC 32,500 686,400 Superior Energy Services Inc. 33,600 672,000 a,b Ultra Petroleum Corp. 64,100 817,275 a Unit Corp. 22,600 673,028 5,901,348 Food, Beverage & Tobacco 1.7% Bunge Ltd. 13,694 1,226,024 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Ingredion Inc. 18,100 1,459,584 2,685,608 Health Care Equipment & Services 8.3% a Community Health Systems Inc. 6,800 320,076 DENTSPLY International Inc. 15,300 765,382 Hill-Rom Holdings Inc. 35,100 1,676,376 a Laboratory Corp. of America Holdings 14,800 1,698,744 a LifePoint Hospitals Inc. 22,400 1,461,376 a Mednax Inc. 19,100 1,296,699 Omnicare Inc. 18,500 1,387,130 ResMed Inc. 37,100 2,317,637 Zimmer Holdings Inc. 20,200 2,264,420 13,187,840 Insurance 8.2% The Allstate Corp. 17,800 1,242,262 Arthur J. Gallagher & Co. 45,000 1,999,350 a Genworth Financial Inc., A 83,300 581,434 Marsh & McLennan Cos. Inc. 21,400 1,150,678 Principal Financial Group Inc. 41,300 1,938,209 The Progressive Corp. 119,100 3,090,645 RenaissanceRe Holdings Ltd. 11,100 1,061,493 W. R. Berkley Corp. 39,900 1,954,701 13,018,772 Materials 8.4% Albemarle Corp. 30,300 1,462,278 Alcoa Inc. 105,500 1,651,075 Ashland Inc. 14,400 1,706,688 Bemis Co. Inc. 13,200 584,760 Celanese Corp., A 21,400 1,150,464 a,b Intrepid Potash Inc. 120,500 1,603,855 MeadWestvaco Corp. 30,200 1,518,456 The Mosaic Co. 52,700 2,565,963 Nucor Corp. 25,300 1,104,345 13,347,884 Media 1.6% John Wiley & Sons Inc., A 41,900 2,596,124 Pharmaceuticals, Biotechnology & Life Sciences 1.6% Agilent Technologies Inc. 48,200 1,820,514 a Bio-Rad Laboratories Inc., A 6,600 755,502 2,576,016 Real Estate 10.1% American Campus Communities Inc. 81,300 3,573,948 DDR Corp. 177,200 3,473,120 Equity Lifestyle Properties Inc. 26,300 1,439,399 Host Hotels & Resorts Inc. 158,500 3,628,065 Liberty Property Trust 77,100 3,107,130 a Realogy Holdings Corp. 18,000 837,000 16,058,662 Retailing 5.1% Chico's FAS Inc. 47,500 792,300 DSW Inc., A 50,200 1,785,112 b GameStop Corp., A 51,900 1,829,475 Nordstrom Inc. 27,500 2,095,500 a Urban Outfitters Inc. 44,200 1,540,812 8,043,199 Semiconductors & Semiconductor Equipment 5.0% Altera Corp. 37,700 1,241,272 a First Solar Inc. 5,300 224,296 KLA-Tencor Corp. 23,900 1,469,133 Maxim Integrated Products Inc. 18,200 602,238 Microchip Technology Inc. 48,400 2,182,840 Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) NVIDIA Corp. 60,400 1,159,982 Teradyne Inc. 61,300 1,109,530 7,989,291 Software & Services 6.8% Amdocs Ltd. 41,500 1,999,470 a Cadence Design Systems Inc. 121,000 2,176,790 Leidos Holdings Inc. 28,125 1,164,375 Science Applications International Corp. 16,071 783,943 Symantec Corp. 10,000 247,700 a Teradata Corp. 28,700 1,278,872 Total System Services Inc. 63,500 2,245,995 Xerox Corp. 61,500 809,955 10,707,100 Technology Hardware & Equipment 2.7% Corning Inc. 106,000 2,519,620 a Keysight Technologies Inc. 45,450 1,517,576 a Knowles Corp. 8,700 184,527 4,221,723 Transportation 1.0% Alaska Air Group Inc. 12,000 814,440 J.B. Hunt Transport Services Inc. 9,900 788,139 1,602,579 Utilities 5.3% a Calpine Corp. 112,100 2,340,648 DTE Energy Co. 20,300 1,820,098 Northeast Utilities 36,000 2,000,880 Sempra Energy 20,000 2,238,400 8,400,026 Total Common Stocks and Other Equity Interests (Cost $127,925,640) 154,556,145 Short Term Investments 4.8% Money Market Funds (Cost $4,348,998) 2.7% a,c Institutional Fiduciary Trust Money Market Portfolio 4,348,998 4,348,998 Investments from Cash Collateral Received for Loaned Securities 2.1% Money Market Funds (Cost $1,000,000) 0.6% a,c Institutional Fiduciary Trust Money Market Portfolio 1,000,000 1,000,000 Principal Amount d Joint Repurchase Agreements 1.5% Barclays Capital Inc., 0.05%, 2/02/15 (Maturity Value $1,000,004) Collateralized by U.S. Treasury Bonds, 3.00% - 5.00%, 5/15/37 - 5/15/42; U.S. Treasury Notes, 1.25% - 2.00%, 1/31/19 - 8/31/21; and U.S. Treasury Strips, 11/15/15 - 11/15/44 (valued at $1,020,000) $ 1,000,000 1,000,000 Citigroup Global Markets Inc., 0.05%, 2/02/15 (Maturity Value $305,212) Collateralized by U.S. Treasury Bonds, 6.00%, 2/15/26; and U.S. Treasury Notes, 0.25% - 2.25%, 5/15/15 - 11/15/21 (valued at $311,315) 305,211 305,211 HSBC Securities (USA) Inc., 0.05%, 2/02/15 (Maturity Value $1,000,004) Collateralized by U.S. Government and Agency Securities, 0.14% - 7.25%, 2/09/15 – 7/15/32; U.S. Government Agency Securities, zero cpn., 12/01/15 - 3/17/31; and U.S. Government Agency Strips, 4/15/15 - 4/15/30 (valued at $1,020,001) 1,000,000 1,000,000 Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Total Joint Repurchase Agreements (Cost $2,305,211) Total Investments from Cash Collateral Received for Loaned Securities (Cost $3,305,211) Total Investments (Cost $135,579,849) 102.3% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. d At January 31, 2015, all joint repurchase agreements had been entered into on January 30, 2015. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 93.7% Aerospace & Defense 1.9% AAR Corp. $ Automobiles & Components 5.0% a Drew Industries Inc. Gentex Corp. Thor Industries Inc. Winnebago Industries Inc. Banks 2.7% Chemical Financial Corp. EverBank Financial Corp. OFG Bancorp. (Puerto Rico) Peoples Bancorp Inc. TrustCo Bank Corp. NY Building Products 4.4% Apogee Enterprises Inc. a Gibraltar Industries Inc. Griffon Corp. Simpson Manufacturing Co. Inc. Universal Forest Products Inc. Commercial & Professional Services 1.9% McGrath RentCorp MSA Safety Inc. Construction & Engineering 3.7% EMCOR Group Inc. Granite Construction Inc. Consumer Durables & Apparel 5.0% Brunswick Corp. a Helen of Troy Ltd. b Hooker Furniture Corp. La-Z-Boy Inc. a M/I Homes Inc. Electrical Equipment 4.7% EnerSys Franklin Electric Co. Inc. Powell Industries Inc. Regal-Beloit Corp. Energy 6.8% Bristow Group Inc. Energen Corp. a Helix Energy Solutions Group Inc. Hunting PLC (United Kingdom) a Oil States International Inc. Rowan Cos. PLC Tidewater Inc. a Unit Corp. Food, Beverage & Tobacco 2.7% GrainCorp Ltd. (Australia) Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) Maple Leaf Foods Inc. (Canada) Health Care Equipment & Services 4.9% Hill-Rom Holdings Inc. STERIS Corp. Teleflex Inc. Industrial Conglomerates 1.6% Carlisle Cos. Inc. Insurance 8.7% Arthur J. Gallagher & Co. Aspen Insurance Holdings Ltd. Assurant Inc. The Hanover Insurance Group Inc. HCC Insurance Holdings Inc. Montpelier Re Holdings Ltd. Old Republic International Corp. StanCorp Financial Group Inc. Validus Holdings Ltd. Machinery 10.3% Astec Industries Inc. Briggs & Stratton Corp. a EnPro Industries Inc. Hillenbrand Inc. Kennametal Inc. Lincoln Electric Holdings Inc. c Lindsay Corp. Mueller Industries Inc. a Wabash National Corp. Watts Water Technologies Inc., A Materials 15.5% A. Schulman Inc. Allegheny Technologies Inc. AptarGroup Inc. Axiall Corp. Cabot Corp. Carpenter Technology Corp. H.B. Fuller Co. Minerals Technologies Inc. RPM International Inc. Sensient Technologies Corp. Steel Dynamics Inc. Stepan Co. Pharmaceuticals, Biotechnology & Life Sciences 0.9% Gerresheimer AG (Germany) Real Estate 0.2% Excel Trust Inc. Retailing 8.9% Brown Shoe Co. Inc. The Cato Corp., A a Genesco Inc. Group 1 Automotive Inc. The Men's Wearhouse Inc. a The Pep Boys - Manny, Moe & Jack Franklin Value Investors Trust Statement of Investments, January 31, 2015 (unaudited) (continued) a West Marine Inc. 815,200 9,782,400 222,440,006 Semiconductors & Semiconductor Equipment 0.5% Cohu Inc. 1,000,000 11,330,000 Technology Hardware & Equipment 1.6% a Ingram Micro Inc., A 708,400 17,837,512 a Rofin-Sinar Technologies Inc. 808,900 21,775,588 39,613,100 Trading Companies & Distributors 0.5% Applied Industrial Technologies Inc. 335,924 13,581,407 Transportation 1.3% a Genesee & Wyoming Inc. 214,965 17,723,864 SkyWest Inc. 1,158,000 14,532,900 32,256,764 Total Common Stocks (Cost $1,811,521,198) 2,348,870,826 Principal Amount Corporate Bonds (Cost $13,450,842) 0.5% Energy 0.5% Unit Corp., senior sub. note, 6.625%, 5/15/21 13,927,000 13,195,832 Total Investments before Short Term Investments (Cost $1,824,972,040) 2,362,066,658 Short Term Investments 7.0% Shares Money Market Funds (Cost $147,698,831) 5.9% a,d Institutional Fiduciary Trust Money Market Portfolio 147,698,831 147,698,831 Investments from Cash Collateral Received for Loaned Securities 1.1% Money Market Funds (Cost $15,250,000) 0.6% a,d Institutional Fiduciary Trust Money Market Portfolio 15,250,000 15,250,000 Principal Amount e Joint Repurchase Agreements 0.5% Barclays Capital Inc., 0.05%, 2/02/15 (Maturity Value $6,300,695) Collateralized by U.S. Treasury Bonds, 3.00% - 5.00%, 5/15/37 - 5/15/42; U.S. Treasury Notes, 1.25% - 2.00%, 1/31/19 - 8/31/21; and U.S. Treasury Strips, 11/15/15 - 11/15/44 (valued at $6,426,683) $ 6,300,669 6,300,669 HSBC Securities (USA) Inc., 0.05%, 2/02/15 (Maturity Value $6,712,536) Collateralized by U.S. Treasury Strips, 2/15/25 - 11/15/44 (valued at $6,846,763) 6,712,508 6,712,508 Total Joint Repurchase Agreements (Cost $13,013,177) 13,013,177 Total Investments from Cash Collateral Received for Loaned Securities (Cost $28,263,177) 28,263,177 Total Investments (Cost $2,000,934,048) 101.2% 2,538,028,666 Other Assets, less Liabilities ( ) % (31,123,725 ) Net Assets 100.0% $ 2,506,904,941 a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c A portion or all of the security is on loan at January 31, 2015. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. e At January 31, 2015, all joint repurchase agreements had been entered into on January 30, 2015. Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At January 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin All Cap Balance Sheet Franklin Large Cap Value Fund Investment Fund Value Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin MicroCap Value Franklin MidCap Franklin Small Cap Fund Value Fund Value Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ 4. RESTRICTED SECURITIES At January 31, 2015, Franklin Balance Sheet Investment Fund and Franklin MicroCap Value Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value Franklin Balance Sheet Investment Fund 2,800,000 KGen Pow er Corp., 144A (Value is 0.06% of Net Assets) 12/19/06 $ - $ 823,928 Franklin MicroCap Value Fund 94,800 Allen Organ Co. (LandCo. Holdings) 9/07/06 $ 181,146 $ 433,426 44,600 Smith Investment Co. LLC 1/20/09 - 24,084 Total Restricted Securities (Value is 0.11% of Net Assets) $ 181,146 $ 457,510 5. HOLDINGS O F 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for Franklin Balance Sheet Investment Fund, Franklin MicroCap Value Fund and Franklin Small Cap Value Fund for the three months ended January 31, 2015, were as shown below. Number of Number of Shares Held Shares Held Value at at Beginning Gross Gross at End of End of Investment Realized Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates KGen Pow er Corp., 144A 2,800,000 - - 2,800,000 $ 823,928 $ - $ - Trinity Place Holdings Inc. 1,200,000 - - 1,200,000 9,000,000 - - Total Affiliated Securities (Value is 0.75% of Net Assets) $ 9,823,928 $ - $ - Franklin MicroCap Value Fund Non-Controlled Affiliates ACMAT Corp., A 274,900 - - 274,900 $ 4,810,750 $ - $ - Cal Dive International Inc. 5,395,000 - (5,395,000 ) - - - (9,361,898 ) Continental Materials Corp. 129,700 - - 129,700 2,256,780 - - Delta Apparel Inc. 800,000 - - 800,000 7,400,000 - - Full House Resorts Inc. 1,600,000 - - 1,600,000 2,192,000 - - Hardinge Inc. 934,900 - - 934,900 10,667,209 18,698 - Hurco Cos. Inc. 379,400 - (5,436 ) 373,964 13,118,657 26,177 109,042 Magellan Petroleum Corp. 2,377,980 150,000 - 2,527,980 1,971,824 - - Omega Protein Corp. 1,080,000 - - 1,080,000 11,383,200 - - Origen Financial Inc. 1,900,000 - - 1,900,000 3,220,500 - - Total Affiliated Securities (Value is 14.12% of Net Assets) $ 57,020,920 $ 44,875 $ (9,252,856 ) Franklin Small Cap Value Fund Non-Controlled Affiliates Hooker Furniture Corp. (Value is 0.42% of Net Assets) 582,900 - - 582,900 $ 10,515,516 $ 58,290 $ - 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2015, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin All Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Corporate Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments: Telecommunication Services $ $ $ - $ Utilities - All Other Equity Investments a - - Short Term Investments - Total Investments in Securities $ Franklin Large Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Industrial Conglomerates $ - $ - $ $ Insurance - Materials - Real Estate All Other Equity Investments a - - Short Term Investments - - Total Investments in Securities $ Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Corporate Bonds - - Short Term Investments - Total Investments in Securities $ $ $ - $ a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN VALUE INVESTORS TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2015 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief
